Exceptions overruled. This is an action of contract and tort to recover damages for, inter alla, breach of the contractual obligation of the defendant, a dentist, in extracting certain of the female plaintiff’s teeth contrary to her instructions, and for negligently so extracting them. The jury found for the defendant. The case is here on the plaintiffs’ exception to the judge’s refusal to exclude the following question to the defendant. “In your professional judgment at the time you talked to . . . [the female plaintiff] while she was on the operating table, do you have an opinion as to whether . . . she understood . . . the conversation you had with her?” The plaintiffs argue that the defendant, as a dentist, was not qualified to give an expert opinion regarding the female plaintiff’s comprehension while she was under sedation. “Generally it is within the discretion of the trial judge to determine whether to admit the testimony of an expert.” Consolini v. Commonwealth, 346 Mass. 501, 503. Commonwealth v. Monahan, ante, 139, 165. In view of the evidence of the defendant’s education, training, experience and familiarity with sedatives we cannot say the judge abused his discretion in allowing the question. See McCormick, Evidence, § 13. Compare Langis v. Danforth, 308 Mass. 508, 510-511.